Citation Nr: 1829045	
Decision Date: 05/22/18    Archive Date: 06/05/18

DOCKET NO.  15-32 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to December 12, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Santiago, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

By way of background, the Veteran filed a claim for higher ratings for service-connected diabetes mellitus and posttraumatic stress disorder (PTSD) in January 2007.  A timely filed VA Form 9 was received in January 2010 after a statement of the case was re-mailed to his correct address in December 2009.  In December 2012, while the appeal was pending, the Veteran submitted a VA Form 21-8940 seeking TDIU due to the service-connected PTSD and diabetes.  In a March 2014 rating decision, the RO granted, inter alia, an increase in the PTSD rating to 70 percent, effective December 12, 2012; continued a 20 percent rating for diabetes mellitus; and granted entitlement to a TDIU effective December 12, 2012. 

In a May 2014 notice of disagreement and a September 2015 substantive appeal (VA Form 9), the Veteran contends that he has been unable to work since December 2010 and, thus, a TDIU is warranted since this time.  In an April 2018 appellant's brief, the Veteran's representative correctly asserted that the TDIU issue was raised as part and parcel of the claim for an increased rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 451-53 (2009).



The claims file contains evidence that, because of service-connected disability, the Veteran was unable to work, or at least only able to work in a protected environment, prior to the currently assigned TDIU effective date of December 12, 2012.  Specifically, a Social Security Administration (SSA) record dated June 17, 2008, indicates that the Veteran's PTSD symptoms would prevent him from regularly completing an ordinary work week.  Additionally, an April 2011 VA examination for PTSD shows that the Veteran reported being self-employed for more than 20 years, while an October 2013 VA examination for diabetes shows that he had not been working in the past few years.

The Veteran is currently service-connected for the following disabilities: PTSD (70 percent from December 12, 2012), ischemic heart disease associated with diabetes mellitus and hypertension (60 percent from December 12, 2012), diabetes mellitus with hypertension (20 percent from March 22, 2004), tinnitus (10 percent from April 4, 2002), and hearing loss (noncompensable (zero percent) from April 4, 2002).  The combined rating for these disabilities is 90 percent from December 12, 2012.

However, prior to December 12, 2012, the Veteran's combined rating was only 60 percent, which does not meet the minimum schedular requirement for a TDIU.  See 38 C.F.R. § 4.16(a).  Nevertheless, because of the evidence supporting the Veteran's contention of unemployability, or marginal employability, since December 2010 and because the Veteran's service-connected disability does not meet the minimum requirements for a TDIU on a schedular basis prior to December 12, 2012, the Board finds that the claim must be remanded for referral to the Director of Compensation and Pension as extraschedular consideration of a TDIU is warranted.  38 C.F.R. § 4.16(b).  Neither the RO nor the Board may assign an extraschedular TDIU in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer to the Veteran's claim for entitlement to a TDIU to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

2.  After the development requested above, and any additional development deemed necessary has been completed, readjudicate the appeal and return to the Board if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


